Citation Nr: 0216996	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent rating; and found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for residuals of hepatitis.  The veteran filed a notice of 
disagreement with both determinations.  However, the RO only 
issued a statement of the case pertaining to the issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD.  The veteran perfected an appeal to the Board on this 
issue by filing a VA Form 9 in July 2000.  

After an informal conference, a Decision Review Officer 
reviewed the file, and in a December 2001 rating decision, 
granted a 50 percent rating for PTSD; granted service 
connection for Hepatitis B and assigned a noncompensable 
rating; and denied service connection for Hepatitis C.  
Hence, it appears that the RO found that new and material 
evidence had been submitted and reopened the claim.  
Nevertheless, the new and material evidence requirement is a 
legal issue which the Board has a duty to address, 
regardless of the RO's actions, and the issue has been 
characterized on the initial page of this decision 
accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Furthermore, service connection for Hepatitis C 
is not considered a new claim since it is alleged that the 
Hepatitis C is a residual of the hepatitis the veteran 
experienced in service.  See Ashford v. Brown, 10 Vet. App. 
120 (1997) (changes in the nomenclature used in multiple 
claims for disability compensation, and the adjudication of 
those claims, does not alter the identity of the underlying 
disability).  

At a personal hearing before the undersigned Member of the 
Board at the RO in July 2002, the veteran stated that he 
wished to withdraw his claim for entitlement to an initial 
rating in excess of 50 percent for PTSD.  Therefore, this 
issue is no longer in appellate status and will not be 
addressed in this decision.  
REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
held that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  As noted above, the veteran filed a notice 
of disagreement with the March 2000 rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for residuals of 
hepatitis.  However, the RO failed to include this issue in 
the June 2000 statement of the case.  Furthermore, a 
separate statement of the case was never issued.  
Consequently, a remand is required.  

Accordingly, the case is remanded for the following:  

The RO should provide the veteran and 
his representative with a statement of 
the case pertaining to the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for Hepatitis C.  The 
veteran should also be advised of what 
actions he must take in order to perfect 
an appeal on this issue if he wishes it 
to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


